Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  January 27, 2010                                                                         Marilyn Kelly,
                                                                                               Chief Justice

  137990 & (113)                                                                     Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                      Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
                                                                                     Stephen J. Markman
  SAULT STE. MARIE TRIBE OF CHIPPEWA                                                 Diane M. Hathaway,
  INDIANS,                                                                                          Justices
            Plaintiff/Counter-Defendant/
            Appellee,
  v                                                       SC: 137990
                                                          COA: 276712
                                                          Chippewa CC: 04-007606-CC
  BERNARD BOUSCHOR,
           Defendant/Appellant,
  and
  DANIEL T. GREEN, DAVID E. SCOTT, JAMES
  M. JANNETTA, and DANIEL J. WEAVER,
             Defendants/Counter-Plaintiffs/
             Appellees,
  and
  PAUL W. SHAGEN, JOSEPH M. PACZKOWSKI,
  and JOLENE M. NERTOLI,
             Defendants/Counter-Plaintiffs,
  and
  MILLER, CANFIELD, PADDOCK & STONE,
  P.L.C.,
             Defendant/Appellee.
  _________________________________________/

         By order of September 18, 2009, we directed the parties to provide supplemental
  briefs. On order of the Court, the briefs having been received, the application for leave to
  appeal the November 18, 2008 judgment of the Court of Appeals is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we AFFIRM on
  alternative grounds the Court of Appeals affirmance of the trial court’s denial of
  defendant Bernard Bouschor’s motion for summary disposition. MCL 691.1407(5)
  provides immunity to “elective . . . executive official[s]” of the state of Michigan “acting
                                                                                                               2

within the scope of [their] . . . authority,” not to those of a sovereign Indian nation. The
defendant, as a former executive official of a sovereign Indian nation, is therefore not
entitled to governmental immunity under the law of the state of Michigan.
MCL 691.1407(2) provides qualified immunity to an “officer . . . of a governmental
agency” who “reasonably believes he or she is acting within the scope of his or her
authority.” Similar to MCL 691.1407(5), MCL 691.1407(2) applies only to officers of
“the state or a political subdivision.” See MCL 691.1401(c), (d). Accordingly, the
defendant is not entitled to qualified immunity under Michigan’s governmental tort
liability act. In incorporating Michigan’s governmental tort liability act into its own
tribal code, as it did for all laws of the state of Michigan that do not conflict with the
tribal code, the plaintiff tribe has only provided immunity to Michigan governmental
employees and officers, not to its own employees and officers.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 27, 2010                    _________________________________________
       p0120                                                                 Clerk